DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 04/11/2022 is acknowledged.
Applicant's election with traverse of Species II is acknowledged. The traversal is on the grounds that the examiner has not sufficiently proven there would be a serious burden to examine all of the species. The argument is deemed to be persuasive and, accordingly, the species restriction is withdrawn. 
Applicant has canceled claims 17-21 directed to the non-elected invention, and has added new claims 22 and 23 directed to Group I. Consequently, examination of claims 1-16 and 22-23 follows.
Claim Objections
Claim 22 is objected to because of the following informalities: “different from a speed” (in the second to last line) should read ‘different than a speed’. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“first cutting mechanism” (clms. 1 and 9)
“second cutting mechanism” (clms. 1 and 9)
“computational equipment” (clms. 8, 14 and 23)
Because these limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4, 11 and 22-23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 3: the claim recites “a truck bed for hosting the first platform and the second platform and a truck head.” It is unclear if the truck bed is intended to host the truck head, or just the first and second platforms. For the purpose of applying prior art, the limitation is being interpreted as ‘a truck head, and a truck bed for hosting the first platform and the second platform.’
Regarding claims 4, 11 and 22: the phrase “sharp edges” renders the claims indefinite because metes and bounds for “sharp” have not been set forth. Therefore, it is unclear what is meant by “sharp edges”. For the purpose of applying prior art, the limitation is being interpreted as any structure that is configured to process roughage.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-10 and 12-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Patterson (US 6,910,649 B2).
Regarding claim 1: Patterson discloses a roughage processing apparatus, comprising:
a first platform (107, fig. 1) for placing of a first type of roughage;
a first cutting mechanism (28, fig. 2; col. 3, ln. 35) for processing the first type of roughage;
a first chain (30L, fig. 1) for moving the first type of roughage from the first platform to the first cutting mechanism;
a second platform (110) for placing of a second type of roughage;
a second cutting mechanism (28, fig. 2; col. 3, ln. 35) for processing the second type of roughage;
a second chain (30R, fig. 1) for moving the second type of roughage from the second platform to the second cutting mechanism; and
a conveyor (16) for concurrently collecting the first type of roughage and the second type of roughage after respective processing by the first cutting mechanism and the second cutting mechanism,
wherein a speed of the first chain is different from a speed of the second chain (col. 4, lns. 38-41).
Regarding claims 2 and 15, which depend on claims 1 and 9: Patterson discloses a trailer (34, 36, fig. 2) for hosting the first platform and the second platform.
Regarding claim 5, which depends on claim 1: Patterson discloses the conveyor (16, fig. fig. 1) is configured to move a mixture of the first type of roughage and the second type of roughage after processing away from the roughage processing apparatus (col. 6, lns. 24-26).
Regarding claims 6 and 12, which depend on claim 1 and 9: Patterson discloses one or more weight scales (scale system 100, fig. 1) on the first platform (107) for measuring a weight of the first type of roughage.
Regarding claims 7 and 13, which depend on claims 6 and 12: Patterson discloses all three of the cutting mechanisms (28, fig. 2) are supported by the first platform (107) (see figs. 1, 2).
Regarding claims 8 and 14, which depend on claims 1 and 9: Patterson discloses computational equipment for adjusting the speed of the first chain (30L) (col. 6, lns. 15-26 and col. 1, lns. 44-46).
Regarding claim 9: Patterson discloses a roughage processing apparatus, comprising:
a first platform (107, fig. 1) for placing of a first type of roughage;
a first cutting mechanism (28, fig. 2; col. 3, ln. 35) for processing the first type of roughage;
a first chain (30L, fig. 1) for moving the first type of roughage from the first platform to the first cutting mechanism;
a second platform (110) for placing of a second type of roughage;
a second cutting mechanism (28, fig. 2; col. 3, ln. 35) for processing the second type of roughage;
a second chain (30R, fig. 1) for moving the second type of roughage from the second platform to the second cutting mechanism; and
one or more wheels (36, fig. 2) for moving the roughage processing apparatus,
wherein a speed of the first chain is different from a speed of the second chain (col. 4, lns. 38-41).
Regarding claim 10, which depends on claim 9: Patterson discloses a conveyor (16, fig. 1) for concurrently collecting the first type of roughage and the second type of roughage after respective processing by the first cutting mechanism and the second cutting mechanism.
Regarding claim 16, which depends on claim 15: Patterson discloses the trailer (34, 36, fig. 2) comprises chains (24A, 24B, 24C) and sprockets (26A, 26B) for powering the first cutting mechanism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 11 and 22-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Patterson, in view of Ritter et al. (US 4,101,081 A).
Regarding claim 3, which depends on claim 1: Patterson is silent regarding a truck including a truck bed and a truck head.
However, in the same field of endeavor, Ritter teaches a truck including a truck head (12), and a truck bed (16) having a platform of a roughage processing apparatus attached thereto (see figs. 1, 2 and col. 4, lns. 19-22).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patterson such that the first and second platforms are mounted on a truck bed, as taught by Ritter, thereby making the roughage processing apparatus self-propelled.
Regarding claims 4 and 11, which depend on claims 1 and 9: Patterson discloses the first cutting mechanism comprises sharp edges (see 28, fig. 2; there are four sharp edges radially extending from a shaft).
Patterson is silent regarding the sharp edges being disposed on one or more drums.
However, Ritter teaches a first cutting mechanism comprising sharp edges (130, fig. 1) disposed on a drum (124).
Because Ritter teaches that it is known to utilize sharp edges mounted on a drum to process roughage, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first cutting mechanism of Patterson with that of Ritter, since selecting from known types of cutting mechanisms allowing for sufficient functionality would be obvious to the skilled artisan. 
Regarding claim 22: Patterson discloses a roughage processing apparatus, comprising:
a first platform (107, fig. 1) configured to receive a first type of roughage (col. 2, lns. 23-26);
a first cutting mechanism having sharp edges (see 28, fig. 2; there are four sharp edges radially extending from a shaft; also see col. 3, ln. 35, there are three cutting mechanisms) configured to process the first type of roughage (col. 2, lns. 23-26);
a first chain (30L, fig. 1) configured to move the first type of roughage from the first platform to the first cutting mechanism (col. 2, lns. 23-26);
a second platform (110) configured to receive a second type of roughage (col. 2, lns. 30-33);
a second cutting mechanism having sharp edges (see 28, fig. 2; there are four sharp edges radially extending from a shaft; also see col. 3, ln. 35) configured to process the second type of roughage (col. 2, lns. 30-33);
a second chain (30R, fig. 1) configured to move the second type of roughage from the second platform to the second cutting mechanism (col. 2, lns. 30-33); and
a conveyor (16) configured to concurrently collect the first type of roughage and the second type of roughage after respective processing by the first cutting mechanism and the second cutting mechanism (col. 4, lns. 7-8), wherein the conveyor is configured to move a mixture of the first type of roughage and the second type of roughage after processing away from the apparatus (col. 1, lns. 31-33 and col. 3, lns. 43-45), and
wherein a speed of the first chain is configured to be different than a speed of the second chain (col. 4, lns. 38-41).
Patterson is silent regarding the sharp edges of the first and second cutting mechanisms being disposed on drums.
However, Ritter teaches first and second cutting mechanisms comprising sharp edges (130, fig. 1) disposed on drums (124, 126).
Because Ritter teaches that it is known to utilize sharp edges mounted on drums to process roughage, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutting mechanisms of Patterson with that of Ritter, since selecting from known types of cutting mechanisms allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 23, which depend on claim 22: Patterson discloses computational equipment for adjusting the speed of the first chain (30L) and the second chain (30R) (col. 6, lns. 15-26 and col. 1, lns. 44-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753